DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.  On pages 1 and 2, Applicant argues that there is clear description and schematic illustration of the claimed structural elements and that the originally filed drawings comply with 37 CFR 1.83(a) in view of schematic illustrations in Figures 3, 4A-4B and paragraphs [0046]-[0047].  Examiner however, respectfully disagrees.  There schematic illustrations of Figures 3, 4A-4B are merely symbolic representations of circuitry and are insufficient because they do not illustrate the layered structure of the claimed structure of the transistors which Applicant considers essential to the claimed invention.  Applicant further points to Figure 8B where there is an illustration of a layered transistor structure, however a “channel formation region” is not shown nor is there any use of the term “channel formation region” in the specification.  Further, one of ordinary skill in the art would readily recognize an oxide semiconductor and silicon to be material useable in a substrate or a semiconductor layer, thus one cannot simply assume that the claimed channel formation region is element 412 (as Applicant appears to assert) without further clarity from the drawings.  For these reasons, the objection to the drawings and the objection to the priority claim is repeated herein.
Regarding the rejection of claims 2-4, 6-10, 12-16, 18, and 19 under 35 U.S.C. 103, Applicant argues that Nagatsuka as modified by Baraban fails to render obvious the claimed invention.  Examiner however, respectfully disagrees.  Nagatsuka discloses an electronic device (Figure 21H) comprising a display comprising a liquid crystal display device (2444) comprising a first transistor (column 6, lines 10-16); a second antenna capable of receiving data (2449); a memory comprising a second transistor comprising silicon (inherent in mobile phones); wherein a channel formation region of the first transistor comprises an oxide semiconductor comprising In, Ga, and Zn (column 6, lines 10-16).  Though Applicant argues against Nagatsuka’s disclosure of a first antenna, Baraban overcomes the alleged deficiency.  .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-10, 12-16. 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagatsuka et al. U.S. Patent No. 8,223,104 (hereinafter Nagatsuka) in view of Baraban et al. U.S. Patent No. 7,065,658 (hereinafter Baraban).
Regarding claims 2, 3, and 6, Nagatsuka discloses an electronic device (Figure 21H) comprising a display comprising a liquid crystal display device (2444) comprising a first transistor (column 6, lines 10-16); a first antenna (2444); a second antenna capable of receiving data (2449); a memory comprising a second transistor comprising silicon (inherent in mobile phones); wherein a channel formation region of the first transistor comprises an oxide semiconductor comprising In, Ga, and Zn (column 6, lines 10-16), but fails to explicitly disclose a rechargeable battery being capable of charge by contactless charge wherein a first antenna is capable of receiving electric power by contactless charge.
Baraban discloses an electronic device comprising a rechargeable battery being capable of charge by contactless charge wherein a first antenna (i.e., coil) is capable of receiving electric power by 
Regarding claim 4, Nagatsuka as modified by Baraban disclose an electronic device comprising all the limitations of claim 2 as discussed above, but fails to explicitly disclose a memory further comprising a third transistor, and wherein a channel formation region of the third transistor comprises an oxide semiconductor.
Official Notice is taken that solid state memory devices having a plurality of oxide semiconductors were well-known in the art at the time of invention.  It would have been obvious to one having ordinary skill in the art at the time of invention to implement a memory device having a plurality of oxide semiconductors since doing so would yield predictable results.
Regarding claim 7, Nagatsuka as modified by Baraban discloses electronic device comprising an electronic book (column 16, line 53-58 of Nagatsuka), but fails to explicitly disclose the display comprising an electrophoretic display.  At the time of invention, electrophoretic (i.e., e-ink) displays were well-known to be used in electronic books.  It would have been obvious to one having ordinary skill in the art at the time of invention to substitute well known options (LCD for e-ink) since doing so would yield predictable results.
Claims 8-10, 12-16, 18, and 19 have limitations similar to those treated in the above rejections, and are met by the references as discussed above.  Claims 8 and 14 however also recites the following limitations:
Regarding claim 8, Baraban discloses a first antenna capable (i.e., coil) of induction charging (column 2, lines 34-47).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the induction charging system of Baraban into the device of Nagatsuka 
Regarding claim 14, while Nagatsuka and Baraban fail to explicitly disclose a first antenna electrically connected to a rectifier circuit.  It would have been obvious to one having ordinary skill in the art to incorporate a rectifier electrically connected to the first antenna since doing so would allow conversion of the alternating current into direct current for charging of the rechargeable battery.  Such a modification would have been within the technical grasp of one with ordinary skill in the art at the time of invention and doing so would have yielded predictable results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Daniell L Negron/Primary Examiner, Art Unit 2699
January 14, 2022